PER CURIAM:
Gavin Roderick White appeals the district court’s orders denying relief on his motion for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006), and his Fed.R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we deny White’s motion for appointment of counsel and affirm for the reasons stated by the district court. United States v. White, No. 3:97-cr-00028-001 (W.D.Va. Mar. 3, 2008); 2008 WL 724171 (Mar. 17, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.